Citation Nr: 1031201	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1961 to December 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; in November 2008 he withdrew 
such request.  

In his October 2008 VA Form 9 the Veteran raised a claim 
for an increased rating for hearing loss.  In April 2010 
correspondence he disagreed with the effective date 
assigned for increased ratings for left flatfoot and for 
residuals of a left tibia fracture (raising a claim 
regarding timeliness of notice of disagreement).  These 
matters have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these matters, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Tinnitus was not manifested in service, and the preponderance of 
the evidence is against a finding that the Veteran's current 
tinnitus is related to his service or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
December 2006 and June 2007 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  They also informed the Veteran of disability 
rating and effective date criteria.  He has had ample opportunity 
to respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in July 
2007.  The examination is adequate as it considered the evidence 
of record and the reported history of the Veteran, was based on 
an examination of the Veteran, noted all findings necessary for a 
proper determination in the matter, and explained the rationale 
for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  

B. Factual Background

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was mortarman.  His STRs are silent 
for complaints, findings, treatment, or diagnosis relating to 
tinnitus. 

The report of an October 1966 VA audiological evaluation 
(conducted in conjunction with a claim seeking service connection 
for hearing loss and otitis) is silent for complaints or 
diagnosis of tinnitus.  

An August 2004 VA outpatient treatment record notes that the 
Veteran denied tinnitus.  

An August 2005 VA outpatient treatment record notes that the 
Veteran had a longstanding history of occasional tinnitus and 
exposure to 81 mm mortars.  

A December 2005 VA outpatient treatment record notes that the 
Veteran denied tinnitus.  

A July 2007 VA outpatient treatment record notes that the Veteran 
complained of subjective tinnitus.  

On July 2007 VA audiological evaluation the Veteran reported that 
he worked with 81 mm mortars in the military without hearing 
protection.  He denied significant non-military noise exposure.  
He reported an intermittent ringing tinnitus that he believed 
began when he separated from service.  The examiner noted an in-
service whispered voice test showed hearing at 15/15 and that 
there was no documentation of tinnitus in the STRs.  She also 
noted that on October 1966 VA audiological evaluation there was 
no documentation regarding complaints of tinnitus.  She 
reiterated that there was no documentation of tinnitus (either in 
the STRs or on October 1966 VA audiological evaluation) until the 
August 2005 VA outpatient treatment record noting such.  She 
summarized that the Veteran's tinnitus was less likely as not 
caused by or related to military noise exposure as there was no 
documentation of an onset of tinnitus in service or within a 
reasonable amount of time post-service.  

A September 2008 VA outpatient treatment record notes that the 
Veteran reported constant high pitched subjective tinnitus.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran alleges he has tinnitus as a result of his exposure 
to noise trauma during service.  It is not in dispute that he now 
has tinnitus (as such is a disability capable of lay observation 
and the diagnosis is established essentially by subjective 
complaints) and that by virtue of his duties in service (as a 
mortar man) he was exposed to noise trauma therein.  However, as 
tinnitus was not noted in service, service connection for such 
disability on the basis that it became manifest in service and 
persisted is not warranted.  To the extent that the Veteran seeks 
to establish by his accounts (beginning in 2005) that he indeed 
had the onset of tinnitus in service and that it has persisted 
since, the Board finds such accounts simply not credible.    

The Veteran is competent to testify as to the symptoms he 
experiences, including the presence of tinnitus (see Barr v. 
Nicholson, 21 Vet. App. 303 (2007)); however, the absence of any 
documented complaints of tinnitus during the intervening period 
and the fact that he specifically denied tinnitus in August 2004 
(while reporting only occasional tinnitus in August 2005 and 
denying such in December 2005), is strong (and persuasive) 
evidence that contradicts his later accounts of tinnitus that 
began in service and has persisted.  He has provided no 
corroborating evidence and his more recent accounts are 
considered compensation driven.  

In August 1966 the Veteran filed a claim of service connection 
for right ear otitis and hearing loss.  In October 1966 he was 
afforded a VA audiological evaluation for such disability(ies), 
at which time (while it is not shown that he was specifically 
questioned regarding the matter) he did not report a complaint of 
tinnitus.  The Board finds the absence of a tinnitus complaint in 
the course of this evaluation to be probative evidence that 
weighs against the credibility of the Veteran's more recent 
accounts to the effect that he has had continuity of tinnitus 
complaints beginning in service and continuing since.  The Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements incredible; however, such absence is for 
consideration in assessing credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 
Furthermore, the only medical evidence that addresses the matter 
of a nexus between the Veteran's tinnitus and his service, the 
examiner's opinion on July 2007 VA audiological evaluation, is to 
the effect that the Veteran's tinnitus is "less likely as not 
caused by or related to military noise exposure."  The examiner 
explains the rationale for the opinion, citing to supporting 
factual evidence, i.e., the absence of complaints of tinnitus in 
service or on October 1966 VA audiological evaluation, and that 
tinnitus was not noted until many years after service.  As the 
examiner is a medical professional, she is competent to offer the 
opinion, and her opinion is probative evidence in this matter.  
Once again it is noteworthy that tinnitus was first clinically 
reported in 2005.  Such a lengthy time interval between service 
and the first postservice documentation of complaints or symptoms 
associated with a disability for which service connection is 
sought is of itself a factor for consideration against a finding 
that the disability is related to service.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; this claim must be 
denied. 


ORDER

Service connection for tinnitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


